                                                                                             FILED
                                                                                    2021 May-13 PM 06:24
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION

STATE OF WEST VIRGINIA, by and through
Patrick Morrisey, Attorney General of the State of
West Virginia; STATE OF ALABAMA, by and
through Steve Marshall, Attorney General of the
State of Alabama; STATE OF ARKANSAS, by
and through Leslie Rutledge, Attorney General of
the State of Arkansas; STATE OF ALASKA, by
and through Treg R. Taylor, Attorney General of the    Case No. 7:21-cv-00465-LSC
State of Alaska; STATE OF FLORIDA, by and
through Ashley Moody, Attorney General of the
State of Florida; STATE OF IOWA; STATE OF
KANSAS, by and through Derek Schmidt, Attorney         PROPOSED INTERVENOR-
General of the State of Kansas; STATE OF               PLAINTIFF WISCONSIN
MONTANA, by and through Austin Knudsen,                LEGISLATURE’S
Attorney General of the State of Montana; STATE        COMBINED OPPOSED
OF NEW HAMPSHIRE; STATE OF                             MOTION TO INTERVENE
OKLAHOMA, by and through Mike Hunter,
                                                       AS PLAINTIFF AND
Attorney General of the State of Oklahoma; STATE
OF SOUTH CAROLINA, by and through Alan                 MEMORANDUM IN
Wilson, Attorney General of the State of South         SUPPORT
Carolina; STATE OF SOUTH DAKOTA, by and
through Jason R. Ravnsborg, Attorney General of
the State of South Dakota; and STATE OF UTAH,
by and through Sean Reyes, Attorney General of the
State of Utah,
       Plaintiffs,
v.
UNITED STATES DEPARTMENT OF THE
TREASURY;
JANET YELLEN, in her official capacity as the
Secretary of the Department of the Treasury; and
RICHARD K. DELMAR, in his official capacity
as acting inspector general of the Department of the
Treasury,
       Defendants.
                  MOTION TO INTERVENE AS PLAINTIFF

      Proposed Intervenor-Plaintiff Wisconsin Legislature (“Legislature”), hereby

moves to intervene in this matter, under Federal Rule of Civil Procedure 24, to join

Plaintiffs’ challenge to the “Federal Tax Mandate” in the American Rescue Plan Act

of 2021, see Pub. L. No. 117-2, § 9901, 135 Stat. 4 (enacting § 602(c)(2)(A) to the

Social Security Act, 42 U.S.C. § 801 et seq.). Counsel for the Legislature has

conferred with counsel for the parties. Plaintiff States consent to the Legislature’s

intervention. Defendants have not yet determined their position on this motion, and

have conveyed to the Legislature that they intend to respond, in writing, after the

filing of this Motion.

      As explained further in the incorporated Memorandum In Support, the

Legislature meets all requirements to intervene as a matter of right under Rule 24(a)

because: (1) this motion to intervene is timely; (2) it has a significant protectable

interest relating to the subject matter of the suit; (3) which may be impaired by the

disposition of this case; and (4) no other parties sufficiently represent the

Legislature’s particular interests.

      In the event the Legislature is not granted intervention by right, it respectfully

requests permission to intervene under Federal Rule of Civil Procedure 24(b)(1)(B).

The Legislature’s claims share common issues of law and fact with the underlying
suit and directly challenge the actions of Defendants on grounds similar to those

raised by Plaintiffs.

      In support of this Motion, the Legislature submits (1) a Proposed Complaint

In Intervention, Exhibit A, and (2) a Proposed Motion To Join In Plaintiffs’ Motion

For A Preliminary Injunction, Exhibit B.



Respectfully submitted,

 /s/J. Houston Shaner
 J. HOUSTON SHANER                         MISHA TSEYTLIN*
 Local Counsel                             Counsel of Record
 TROUTMAN PEPPER                           SEAN T.H. DUTTON*
 HAMILTON SANDERS LLP                      TROUTMAN PEPPER
 600 Peachtree Street, N.E.                HAMILTON SANDERS LLP
 Suite 3000                                227 West Monroe Street
 Atlanta, GA 30308                         Suite 3900
 Telephone: (404) 885-3909                 Chicago, IL 60606
 Facsimile: (404) 885-3900                 Telephone: (608) 999-1240
 houston.shaner@troutman.com               Facsimile: (312) 759-1939
                                           misha.tseytlin@troutman.com
                                           sean.dutton@troutman.com

                                           * Pro hac vice motion forthcoming

            Counsel for Proposed Intervenor the Wisconsin Legislature




                                       - ii -
                                          TABLE OF CONTENTS

INTRODUCTION ..................................................................................................... 1
STATEMENT OF INTERESTS................................................................................ 3
ARGUMENT ............................................................................................................. 4
   I. The Legislature May Intervene As Of Right ................................................... 4
         A. This Motion To Intervene Is Timely .......................................................... 5
         B. The Legislature Has A Direct And Significant Interest In The
            Enforcement Of The Mandate .................................................................... 6
         C. The Legislature’s Ability To Protect Its Interests, As A Practical
            Matter, May Be Impeded By The Disposition Of This Action .................. 9
         D. The Existing Parties Do Not Adequately Represent the Legislature’s
            Interests ..................................................................................................... 10
   II. Alternatively, This Court Should Permit The Legislature To Intervene
       Permissively ................................................................................................... 11
CONCLUSION ........................................................................................................ 12
                                 INTRODUCTION

      Proposed Intervenor Wisconsin Legislature (“Legislature”) respectfully seeks

leave to intervene as a plaintiff in the above-captioned matter under Federal Rule of

Civil Procedure 24, to protect the interests of the State of Wisconsin and its

Legislature in the challenge to the “Federal Tax Mandate” (“Mandate”) portion of

the American Rescue Plan Act of 2021. Plaintiffs have sought judgment and

preliminary injunctive relief holding the Mandate unconstitutional, on the grounds

that it violates the Tenth Amendment to the United States Constitution under the

Supreme Court’s constitutional-spending and anti-commandeering doctrines. See

Dkt. 1 ¶¶ 101–128. As further described below, the Legislature, both as an agent

speaking here for the State of Wisconsin and as a constitutional body under the

Wisconsin Constitution, has a direct and substantial interest in the cessation of the

unconstitutional Mandate, and raises the same challenges to that Mandate.

      First, the Legislature is entitled to intervene as of right under Federal Rule of

Civil Procedure 24(a). This motion is timely, filed before Defendants answered the

Complaint, within this Court’s briefing schedule on Plaintiffs’ Motion For

Preliminary Injunction, and well before any discovery has begun, so no parties will

suffer any prejudice from the Legislature’s involvement. The Legislature, both as

an agent for the State of Wisconsin with the authority to speak for the State’s interest

in court, Wis. Stat. § 803.09(2m), and as Wisconsin’s constitutionally authorized
body for passing tax legislation, clearly maintains an interest in this litigation, as the

Mandate seemingly bars Wisconsin from passing any tax relief for its citizens for

approximately three years. Indeed, the Mandate is so ambiguous that it is uncertain

what tax relief, if any, the Legislature is permitted to pass, which confusion deeply

harms its sovereign dignity. Failure to allow the Legislature to intervene here will

impair these critical sovereign interests if an injunction that this Court issues is

ultimately geographically limited to just Plaintiff States. Finally, the existing parties

do not represent these interests because Defendants are diametrically opposed and

Plaintiffs have neither the specific interests nor institutional knowledge that the

Legislature maintains regarding Wisconsin law, taxes, and the needs of

Wisconsinites.

      Second, and notwithstanding the Legislature’s forceful showing on

intervention of right, if this Court disagrees, it should permit the Legislature to

intervene under Rule 24(b). Under this Rule, the Legislature need only show that its

claims share a common question of law or fact with the main action, and that

intervention will not unduly prejudice the parties. Here, as further discussed in the

Proposed Complaint In Intervention, attached as Exhibit 1, the Legislature will

argue that the Mandate violates the Tenth Amendment to the United States

Constitution in multiple respects because it is coercive and commandeering of state

sovereign authority. Therefore, the Legislature’s claim undoubtedly shares with this

                                          -2-
lawsuit multiple common questions of law and fact. Finally, the Legislature’s

Motion is timely and imposes no prejudice upon any party, especially in light of the

Legislature’s complete willingness to comply with all of this Court’s scheduling and

briefing orders. Further, the Legislature intends to take all steps to minimize its

practical role in this litigation, and sincerely hopes that it can simply join all of the

future joint filings by the Plaintiff States.

                           STATEMENT OF INTERESTS
       The Wisconsin Legislature is composed of the State Assembly and the State

Senate. See Wis. Const. art. IV, § 1. Wisconsin law recognizes that the Legislature,

as the body “vested” with the “legislative power,” id., has an interest in defending

the State’s own sovereign interest in state law in court, including the State’s

sovereign interest in the validity of state law. Specifically, Section 803.09(2m) of

the Wisconsin Statutes states that “the legislature may intervene” in a lawsuit in

defense of state law. Wis. Stat. § 803.09(2m). Section 13.365(3), in turn, states that

the Legislature’s “joint committee on legislative organization may intervene at any

time in the action on behalf of the legislature” and authorizes the hiring of counsel

other than the Attorney General. Wis. Stat. § 13.365(3). Under these statutes, “the

Legislature has the authority to represent the State of Wisconsin’s interest in the

validity of state laws.” Democratic Nat’l Comm. v. Bostelmann, 949 N.W.2d 423,

424 (Wis. 2020); see also Democratic Nat’l Comm. v. Bostelmann, 977 F.3d 639,

                                           -3-
641 (7th Cir. 2020) (per curiam) (“Legislature indeed has that authority.”); accord

Va. House of Delegates v. Bethune-Hill, 139 S. Ct. 1945, 1951 (2019).

                                    ARGUMENT
I.    The Legislature May Intervene As Of Right

      A party is entitled to intervene as of right under Federal Rule of Civil

Procedure 24(a)(2) when it has an “interest in the subject matter of the litigation

[that] is direct, substantial and legally protectable.” Georgia v. U.S. Army Corps of

Eng’rs, 302 F.3d 1242, 1249 (11th Cir. 2002). A party seeking intervention as of

right must show, (1) “[o]n timely application,” Fed. R. Civ. P. 24(a), that (2) “it has

an interest in the subject matter of the suit,” (3) “its ability to protect that interest

may be impaired by the disposition of the suit,” and (4) existing parties in the suit

cannot adequately protect that interest,” Mt. Hawley Ins. Co. v. Sandy Lake Props.,

Inc., 425 F.3d 1308, 1311 (11th Cir. 2005) (citation omitted).            Although the

Legislature maintains the burden to show that it has met these intervention elements,

“[a]ny doubt concerning the propriety of allowing intervention should be resolved

in favor of the proposed intervenors because it allows the court to resolve all related

disputes in a single action.” Loyd v. Ala. Dep’t of Corr., 176 F.3d 1336, 1341 n.9

(11th Cir. 1999) (alteration in original; citation omitted). Here, the Legislature meets

all of Rule 24(a)(2)’s mandatory intervention requirements.



                                          -4-
      A.     This Motion To Intervene Is Timely

      The Legislature’s motion is timely.

      To decide if a motion to intervene is timely—a threshold factor that must be

satisfied, NAACP v. New York, 413 U.S. 345, 365 (1973)—the Court considers four

factors: (1) the period of time during which the intervenor knew of its interest in the

suit before petitioning for intervention; (2) any prejudice the resulting delay might

cause the existing parties; (3) any prejudice denial of intervention would cause the

intervenor to suffer; and (4) “the existence of unusual circumstances weighing for

or against a determination of timeliness.” Comm’r, Ala. Dep’t of Corr. v. Advance

Local Media, LLC, 918 F.3d 1161, 1171 (11th Cir. 2019).

      Here, the Legislature moves to intervene approximately six weeks after

Plaintiffs filed their Complaint, see Dkt. 1, and roughly one month after Defendants

filed their Motion For Preliminary Injunction, Dkt. 21. Discovery has not yet begun,

and this Court has “yet to take significant action.” Georgia, 302 F.3d at 1259–60;

see also Chiles v. Thornburgh, 865 F.2d 1197, 1213 (11th Cir. 1989). Furthermore,

intervention will not “delay the proceedings,” Georgia, 302 F.3d at 1259–60, or keep

the case from continuing “as scheduled without any delay,” Salvors, Inc. v.

Unidentified Wrecked & Abandoned Vessel, 861 F.3d 1278, 1294 (11th Cir. 2017),

as the Legislature intends file its Complaint In Intervention, see Exhibit A, raising

the same claims as Plaintiffs, Dkt. 1, and a Motion For Preliminary Injunction, see

                                         -5-
Exhibit B, which simply incorporates Plaintiffs’ pending Motion For Preliminary

Injunction, Dkt. 21, as all the same arguments support injunctive relief for the

Legislature. Finally, there are no special factors or unusual circumstances affecting

the timeliness determination of which the Legislature is aware. Advance Local

Media, 918 F.3d at 1172–73.

      B.     The Legislature Has A Direct And Significant Interest In The
             Enforcement Of The Mandate
      A proposed intervenor also must “claim[ ] an interest relating to the property

or transaction that is the subject of the action,” Fed. R. Civ. P. 24(a)(2), which

interest the Eleventh Circuit has required to be “direct, substantial, [and] legally

protectable,” beyond a mere generalized grievance, Purcell v. BankAtlantic Fin.

Corp., 85 F.3d 1508, 1512 (11th Cir. 1996). This requirement is met when a party

simply shows “a significantly protectable interest.” Donaldson v. United States, 400

U.S. 517, 531 (1971), superseded by statute on other grounds as recognized in

Tiffany Fine Arts, Inc. v. United States, 469 U.S. 310 (1985).

      In the Mandate, Congress explicitly conditioned States’ receipt of federal

funds upon a State’s agreement not to adopt any “change in law, regulation, or

administrative interpretation” that, “either directly or indirectly,” reduces income to

the State for over three years. Pub. L. No. 117-2 § 9901, 135 Stat. 4 (enacting 42

U.S.C. § 602(c)(2)).    Therefore, the Mandate serves to proscribe the State of

Wisconsin’s ability to make policy choices that have the “direct[ ] or indirect[ ]”
                                     -6-
effect of reducing state income, including by enacting tax cuts, for a period of

multiple years. Id. The Mandate is also impermissibly vague, not informing the

Legislature what taxes (if any) it can cut, which harms the sovereign dignity of the

State of Wisconsin and its Legislature. Indeed, the Mandate fails to allow the

Legislature any ability to “make an informed choice” regarding the “conditions” it

placed on COVID-19 relief funds. Benning v. Georgia, 391 F.3d 1299, 1306 (11th

Cir. 2004).

      The Legislature maintains a significant interest in defending Wisconsin laws

in court, on behalf of the State of Wisconsin, including by intervening in an ongoing

federal action to protect Wisconsin state laws.          See Wis. Stat. 803.09(2m);

Democratic Nat’l Comm., 949 N.W.2d at 424; Democratic Nat’l Comm., 977 F.3d

at 641. The Mandate prohibits the Legislature, if it accepts these federal funds, from

passing any laws “to either directly or indirectly offset a reduction in the [State’s]

net tax revenue” within approximately the next three years. 42 U.S.C. § 802(c)(1),

(2)(A). Therefore, and in light of the fungibility of money, any law that the

Legislature seeks to enact implicating tax relief in that time is potentially subject to

this Mandate. And state sovereignty, particularly when a state wishes to “preserv[e]

the integrity of its tax system,” is “precisely the type of legally protectable interest

that has long formed the basis for intervention of right under Rule 24(a)(2).” Huff

v. Comm’r, 743 F.3d 790, 799 (11th Cir. 2014).

                                         -7-
      Additionally, the Legislature, as Wisconsin’s constitutional branch of

government exercising the lawmaking function of the State, is constitutionally

empowered “to enact legislation,” Flynn v. Dep’t of Admin., 576 N.W.2d 245, 255

(Wis. 1998), on “the subjects of taxation and . . . exemptions,” WKBH Television,

Inc. v. Wis. Dep’t of Revenue, 250 N.W.2d 290, 294 (Wis. 1977). The Mandate

“direct[ly] [and] substantial[ly]” affects, Purcell, 85 F.3d at 1512, and impedes that

sovereign authority by prohibiting Wisconsin’s consideration of any “tax[ ] . . .

exemptions” for over three years, if the State accepts this federal funding, WKBH

Television, 250 N.W.2d at 294; see also Allegheny Pittsburgh Coal Co. v. Cty.

Comm’n of Webster Cty., 488 U.S. 336, 344 (1989) (“States, of course, have broad

powers to impose and collect taxes.”). So, the Legislature’s constitutional authority

to enact legislation on tax matters is directly implicated by this lawsuit.

      For the same reasons, the Legislature has standing to bring claims against

Defendants. Here, the Legislature suffers grave injury to its sovereign interests

because the Mandate intrudes on its sovereign authority and places state laws at risk

of preemption or the withdrawal of federal funds based upon ambiguous and

coercive spending conditions. See Alaska v. U.S. Dep’t of Transp., 868 F.2d 441,

443 (D.C. Cir. 1989); Texas v. United States, 809 F.3d 134, 155–57 (5th Cir. 2015).

Further, the Mandate harms Wisconsin’s sovereign dignity by not properly advising

the Legislature what laws it can and cannot enact, failing to provide Wisconsin any

                                         -8-
“informed choice” about the conditions attendant to accepting these federal funds.

Benning, 391 F.3d at 1306. These injuries are directly traceable to Defendants, see

Nat’l All. for the Mentally Ill v. Bd. of Cty. Comm’rs, 376 F.3d 1292, 1295 (11th Cir.

2004), because the Mandate imposes these ambiguous and coercive spending

conditions. Finally, this Court can redress this harm, see Exhibit B; Dkt. 21, by

enjoining Defendants from enforcing this unconstitutional condition as to

Wisconsin, see Armstrong v. Exceptional Child Ctr., Inc., 575 U.S. 320, 326–27

(2015).

      C.     The Legislature’s Ability To Protect Its Interests, As A Practical
             Matter, May Be Impeded By The Disposition Of This Action
      A movant need only show that it would “be practically disadvantaged by [its]

exclusion from the proceedings.” Huff, 743 F.3d at 800.

      As explained above, see supra Part I.B, the Mandate, if allowed to stand,

would greatly restrict the Legislature’s ability to pass any needed tax relief for its

citizens over the course of the next three years. See Pub. L. No. 117-2 § 9901, 135

Stat. 4. Therefore, the results of this litigation will directly and “practically” impact

the Legislature’s future legislative agenda as it pertains to tax policy and relief. Huff,

743 F.3d at 800. And if the Legislature is not permitted to intervene, Wisconsin

might be deprived of the benefits of any injunction this Court grants against

Defendants’ unconstitutional action. It is not uncommon for a federal court to limit

injunctive relief against unlawful government action only to those jurisdictions that
                                        -9-
have actively challenged it. See, e.g., Georgia v. Pruitt, 326 F. Supp. 3d 1356, 1370

(S.D. Ga. 2018). This, when combined with the other “practical[ ] disadvantage[s]”

of being excluded from the first, largescale, multi-state challenge to Defendants’

unconstitutional enactment, suffices to show an impairment of interests necessary

for intervention of right. Huff, 743 F.3d at 800.

      D.     The Existing Parties Do Not Adequately Represent the
             Legislature’s Interests
      On the adequacy-of-representation element, the movant’s burden is

“minimal” and will be satisfied by demonstrating that “representation of [its]

interests ‘may be’ inadequate.” Trbovich v. United Mine Workers of Am., 404 U.S.

528, 538 n.10 (1972) (emphasis added; citation omitted).

      No party to the dispute will adequately represent the Legislature’s interests,

and it has met this “minimal” burden. Trbovich, 404 U.S. at 538 n.10. Defendants

cannot represent the Legislature’s interests because the Legislature and Defendants

are diametrically opposed regarding the propriety and constitutionality of the

Mandate. Nor can Plaintiffs represent the Legislature’s interests., as each Plaintiff

is a separate sovereign, presumably primarily concerned with their own States’

ability to cut taxes. See Dkt. 1 ¶¶ 12–24. And even if Plaintiffs do seek nationwide

relief, the Court may choose, as noted above, to limit relief only to those States who

are party to the litigation here. See supra pp. 9–10.


                                        - 10 -
                                    *      *     *

      For these reasons, the Legislature has met its burden on all four elements of

intervention as of right, and the Court should grant this motion.

II.   Alternatively, This Court Should Permit The Legislature To Intervene
      Permissively

      Should the Court conclude that the Legislature is not entitled to intervene as

a matter of right, the Legislature respectfully requests that the Court permit it to

intervene under Rule 24(b) on a permissive basis. For a timely motion for permissive

intervention, all that is necessary is that the intervenor’s “claim or defense and the

main action have a question of law or fact in common.” ManaSota-88, Inc. v.

Tidwell, 896 F.2d 1318, 1323 (11th Cir. 1990) (citation omitted). The Court should

also “consider whether the intervention will unduly delay or prejudice the

adjudication of the original parties’ rights.” Fed. R. Civ. P. 24(b).

      Permissive intervention here is appropriate, as the Legislature meets all

requirements. First, as discussed above, the Legislature’s motion is timely, as it is

filed well before this Court has “take[n] significant action” and will in no way “delay

the proceedings.” Georgia, 302 F.3d at 1259–60. This is particularly true given that

the Legislature intends simply to join the existing Plaintiffs’ preliminary-injunction

briefing, see Exhibit B, thereby avoiding any duplicative or disruptive filings with

the Court. Second, the Legislature claims against Defendants plainly share “a

question of law or fact in common” with the “main action.” ManaSota-88, 896 F.2d
                                      - 11 -
at 1323. The Legislature joins Plaintiffs’ attack on Congress’ unconstitutional,

ambiguous, and coercive Mandate and, given the claims within Plaintiffs’

Complaint, see generally Dkt. 1, this places the Legislature’s claims directly within

the confines of the “main action,” ManaSota-88, 896 F.2d at 1323.

       Finally, the Legislature’s willingness to join the existing briefing and abide

by all of the Court’s existing deadlines and orders avoids entirely any claim of

“undu[e] delay or prejudice” to the “original parties’ rights.” Fed. R. Civ. P. 24(b).

The Legislature intends to file the attached, short Motion To Join In Plaintiffs’

Motion For A Preliminary Injunction, see Exhibit B, which expressly joins Plaintiff

States’ existing briefing on the issue. The Legislature has no intention of duplicating

the parties’ existing efforts in bringing this case to a prompt resolution, or of

imposing upon the Court’s resources. Rather, the Legislature is solely interested in

ensuring that Wisconsin benefits from any injunctive relief this Court issues. The

Legislature is eager to coordinate with the Plaintiff States on collective briefing, if

at all possible.

       For these reasons, the Legislature respectfully requests the Court to grant it

permissive intervention.

                                  CONCLUSION

       The Court should grant the Legislature’s Motion To Intervene.



                                        - 12 -
Respectfully submitted,

/s/J. Houston Shaner
J. HOUSTON SHANER                       MISHA TSEYTLIN*
Local Counsel                           Counsel of Record
TROUTMAN PEPPER                         SEAN T.H. DUTTON*
HAMILTON SANDERS LLP                    TROUTMAN PEPPER
600 Peachtree Street, N.E.              HAMILTON SANDERS LLP
Suite 3000                              227 West Monroe Street, Suite 3900
Atlanta, GA 30308                       Chicago, IL 60606
Telephone: (404) 885-3909               Telephone: (608) 999-1240
Facsimile: (404) 885-3900               Facsimile: (312) 759-1939
houston.shaner@troutman.com             misha.tseytlin@troutman.com
                                        sean.dutton@troutman.com

                                        * Pro hac vice application forthcoming

           Counsel for Proposed Intervenor the Wisconsin Legislature




                                    - 13 -
                         CERTIFICATE OF SERVICE

      I hereby certify that on this 13th day of May, 2021, I filed the foregoing Brief

with the Clerk of the Court using the CM/ECF System, which will send notice of

such filing to all registered CM/ECF users.

                                              Dated: May 13, 2021

                                              /s/J. Houston Shaner
                                              J. HOUSTON SHANER
